933 So. 2d 1292 (2006)
Adrian RUBIO, Appellant,
v.
James CUBA and J.G. O'Neill, Inc., a Florida corporation d/b/a Delray Acura, Appellees.
No. 4D05-3603.
District Court of Appeal of Florida, Fourth District.
August 2, 2006.
Steven H. Meyer of Steven H. Meyer, P.A., Boca Raton, for appellant.
Jonathan A. Berkowitz of Vernis & Bowling of Palm Beach, P.A., North Palm Beach, for appellees.
TAYLOR, J.
Adrian Rubio appeals the trial court's dismissal of his personal injury action for failure to prosecute. We agree with appellant that his filing of a notice of deposition, even though the deposition was subsequently cancelled, was sufficient record activity to preclude dismissal of the action under the bright-line test announced by *1293 the Florida Supreme Court in Wilson v. Salamon, 923 So. 2d 363 (Fla.2005).
Reversed and Remanded.
KLEIN and SHAHOOD, JJ., concur.